Title: Notes on the Wabash Saline, before 22 June 1803
From: Jefferson, Thomas
To: 


          
            [before 22 June 1803]
          
          Notes of Wabash Salines.
          on Saline creek which empties into Ohio 16. mi. below Wabash
          the Saline is 16. miles up the creek, which is navigable, & 16. miles across from the nearest part of Wabash.
          the bed or saline marsh is about 20. yards square.
          it ought to be so worked as to make 100. bush. salt a day.
          this would require boilers of 15,000. galls. contents. containg. 40. galls. each, they cost 20. D. each, delivd there. salt could be made for 1. dollar per bushel.
          worked to this extent, they wd be worth 5000. to 10,000 D. a year to US.
          4. miles square of land will furnish timber for 10. years.
          by that time it will be reproduced in greater quantity of about 6. I. diam. which is the best size to use.
          a few hundred yards below there is a stronger water, & also 6. miles above, in Indn. territory.
          no coal nearer than White river.
          
        